LAW OFFICE OF CLIFFORD OLSHAKER, P.C.

40-47 75TH STREET, 2ND FL
ELMHURST. NEW YORK 11373

 

PHONE: (718) 429-2505
FASCIMILE: (718) 429-2096
CLIFFORDOLSHAKER@YAHOO.COM

January 27, 2020

BY ECF

Magistrate Judge Steven Tiscione, U.S.M.J.
United States District Court, EDNY

225 Cadman Plaza East.

Brooklyn, NY 11201

Re: Craig Cunningham v. Loft Associates (17-cv-02110)

 

Your Honor:

In light of Plaintiff's stated intention to discontinue this case pursuant to Fed. R. Civ.
41(a)(ECF 24), I respectfully request that the Court reconsider its denial of my previous request
(ECF 23) to be excused from tomorrow’s order to show cause return date. As I stated in my
January 22, 2020 letter to the Court I did not authorize the substitution of counsel to be filed, I
have not been retained nor paid by the Defendant. Accordingly, I have no authority to consent to
Plaintiff s desire to discontinue the matter; my presence would add nothing to the substance of the
proceeding.

I respectfully request that the Court reconsider its previous denial and excuse my presence
on January 28, 2020 and that I be removed as counsel of record for the Defendants.

Respectfully submitted,

ep

Clifford Olshaker
